DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a biocontrol composition, classified in A01N 63/30.
II. Claims 10-14, drawn to a kit, classified in A01N 63/30.
III. Claims 15-22, drawn to a method for killing crop insect pests, classified in A01N 63/30.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because kits for the control of insect pests do not require the biocontrol composition of invention I.  The subcombination has separate utility such as in a method of applying the composition to a plant or insect.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the 
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the biocontrol composition can be practiced with a materially different insecticide composition.  For instance, Sparks et al. (Pesticide Biochemistry and Physiology, 2019) discloses numerous insecticidal compositions suitable for the control of crop pests (Table 1).
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process for killing crop insects can be practiced by another and materially different apparatus, such as insecticidal sprays, granules, etc.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Maria Restrepo-Hartwig on 18 March 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 December 2020 was filed before the mailing of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  “adhesion of the fungi a plant” should be amended to state “adhesion of the fungi to a plant”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claims recite a composition comprising an entomopathogenic fungal strain and a carrier, such as water.  This judicial exception is not integrated into a practical application because merely placing the entomopathogenic fungal strain into a carrier such as water does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim.  Also, the entomopathogenic fungal strain would be present in nature with a carrier, including water.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the agriculturally acceptable carrier includes water, which is a routine carrier for fungal strains and the fungal strains will occur in nature in the presence of water.  As evidenced by the instant specification at [0030], applicants isolated a wild fungus from field epizootics as a new strain of Isaria javanica, and named it wf GA17.  As further evidence, Wu et al. (Insects, 2020) disclose that an outbreak of B. tabaci MEAM1 (Middle East-Asia Minor 1, also known as biotype B) occurred in vegetable and cotton fields in southern Georgia in USA in 2017, during which a widespread naturally occurring epizootic of fungal pathogens was observed among whitefly populations.  The fungus was isolated and identified as a new strain (wf GA17) of the entomopathogenic fungus Cordyceps javanica (Friederichs and Bally) (formerly Isaria javanica), which was found to be highly virulent against B. tabaci MEAM1 in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prenerova et al. (US 2011/0110895 A1).
Prenerova et al. disclose compositions for controlling insect pests comprising entomopathogenic fungi and an inert liquid or solid carrier (Claims 1-3).
Regarding instant claim 2, Prenerova et al. disclose that the entomopathogenic fungi composition is suitable for the control of insect pests belonging to the orders Lepidoptera, Coleoptera, Hymenoptera and Homoptera, and mites ([0009]; Examples 1-4).
Regarding instant claim 3, Prenerova et al. disclose that the inert carrier can be a liquid or solid (Claim 3).
Regarding instant claim 4, Prenerova et al. disclose compositions comprising water as the inert carrier (Examples 1-4).

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapiro-Ilan et al. (US 7,241,612).
Instant claim 1 is drawn to a biocontrol composition comprising an agriculturally acceptable carrier and an effective amount of an entomopathogenic fungal strain that kills vegetable, horticultural, or crop pests.
Shapiro-Ilan et al. disclose compositions for controlling insect pests comprising entomopathogenic fungi and an agriculturally acceptable carrier (Abstract; col. 3, ln. 3-16; Claim 6).  Shapiro-Ilan et al. teach that the insect pests include crop insect pests, such as pecan weevil, the diaprepes root weevil and fall armyworm (col. 3, ln. 7-8; col. 4, ln. 22-67).
Regarding instant claim 2, Shapiro-Ilan et al. disclose killing pecan weevils (order: Coleoptera; family: curculionidae), diaprepes root weevil (order: Coleoptera; family: curculionidae), and fall armyworm (order: Lepidoptera) (Claim 6).
Regarding instant claim 3, Shapiro-Ilan et al. disclose that the composition may be in the form of a liquid, powder, granules or small particles (col. 4, ln. 9-11).
Regarding instant claim 4, Shapiro-Ilan et al. disclose that the agriculturally acceptable carrier includes expedients used in the art, such as emulsifiers, thickeners, foaming agents (col. 4, ln. 11-14).
Regarding instant claim 5, Shapiro-Ilan et al. disclose that application of the composition may be accomplished using standard operating equipment used in the agricultural or horticultural industry, for example by conventional ground spreaders or sprayers or aerially (col. 4, ln. 17-20).  Various formulations can be used, for example 
Regarding instant claim 6, Shapiro-Ilan et al. disclose that the formulations include wettable powders or emulsifiable suspensions, and the carriers include water (col. 7, ln. 52-53; col. 10, ln. 36-37).

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sword (US 2015/0126365 A1).
Instant claim 1 is drawn to a biocontrol composition comprising an agriculturally acceptable carrier and an effective amount of an entomopathogenic fungal strain that kills vegetable, horticultural, or crop pests.
Sword discloses a composition comprising an agricultural plant seed and an entomopathogenic fungal endophyte, wherein the composition is effective for killing pests ([0013]).  The entomopathogenic fungal endophyte may also comprise an agriculturally acceptable carrier ([0016]).
Regarding instant claim 2, Sword discloses that the pest may be a nematode and/or an insect, for example, a root knot nematode, an aphid, a lygus bug, a stink bug, or combinations thereof ([0027], [0031]-[0033]).  Sword also discloses that the pests include cotton aphids, Aphis gossypii, and root knot nematodes, Meloidogyne incognita ([0068]).
Regarding instant claim 3, Sword discloses that the composition may include a liquid carrier ([0077]).  Sword further discloses applying the fungal strains to seeds in the form of solutions and powders (Examples 1-2).
Regarding instant claim 4, Sword discloses water as an agriculturally acceptable carrier ([0030]; Example 1).
Regarding instant claims 7-8, Sword discloses adhering the fungal strains to a crop seed, including cotton seed ([0028], [0030], [0035]-[0061]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 



/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616